Citation Nr: 9934920	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for bilateral hearing loss.



FINDINGS OF FACT


1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA audiometric testing dated in November 1997 revealed a 
pure tone threshold average of 72 in the left ear and 63 in 
the right ear, with speech discrimination scores of 80 
percent in the left ear and 88 percent in the right ear.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon VA examination dated in March 1969, an impression of 
partial bilateral deafness, perceptive type, with tinnitus 
was noted.  Audiometric testing revealed 

pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5

35
LEFT
0
0
25

50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.

VA audiometric testing dated in April 1969 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

30
LEFT
0
0
15

45

In a May 1969 rating decision, the RO granted entitlement to 
service connection for defective hearing with tinnitus, 
evaluated as noncompensable.

Upon VA examination dated in August 1987, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
35
65
65
LEFT
0
10
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted mild mid frequency to moderate-severe high 
frequency sensorineural hearing loss in the right ear and 
moderate-severe mid and high frequency sensorineural hearing 
loss in the left ear.  

Upon VA examination dated in April 1988, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
0
35
65
75
LEFT
15
10
60
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

In an April 1988 rating decision, the RO found clear and 
unmistakable error in the May 1969 rating decision.  The RO 
determined that entitlement to service connection for 
bilateral tinnitus, evaluated as 10 percent disabling, was 
warranted.  The RO continued a noncompensable evaluation for 
bilateral hearing loss.

Upon VA examination dated in July 1996, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
50
65
70
80
LEFT
5
65
75
75
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
An impression of moderate to severe sensorineural hearing 
loss with mild loss in speech recognition on the right, and 
moderate-severe to severe sensorineural hearing loss with 
mild loss in speech recognition on the left was noted.  

VA audiometric testing dated in November 1997 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
45
70
70
70
LEFT
15
65
70
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
Impressions of moderate to moderately-severe hearing loss for 
pure tones with mild speech discrimination scores in the 
right ear, and moderately-severe to severe hearing loss for 
pure tones with mild speech discrimination scores was noted 
in the left ear.  

VA audiometric testing dated in February 1998 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
50
70
70
80
LEFT
15
65
70
75
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

VA clinical records dated in March 1998 reflect treatment for 
hearing loss.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1000 Hertz and below, and are 70 decibels 
or more at 2000 Hertz.  See 64 FR 25209, May 11, 1999, 
codified at 38 C.F.R. § 4.86.  In light of the Board's 
favorable disposition of the veteran's appeal, the Board 
finds that a remand to the RO for consideration of the new 
regulations would be of no substantial benefit to the 
veteran.


Analysis

As noted above, the most recent VA audiometric examination of 
the veteran's left ear in November 1997 at frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 15, 65, 70, 75, and 80, 
respectively, for a pure tone threshold average of 72.  
Speech discrimination of the left ear was noted as 80 
percent.  In light of the fact that the pure tone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 are all 55 
decibels or higher, the Board has applied 38 C.F.R. § 4.86 in 
determining the appropriate level of hearing.  Such 
audiometric findings reflect level VI hearing in the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86 (1999).  

The most recent audiometric examination of the veteran's 
right ear in November 1997 at frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz revealed pure tone thresholds, in 
decibels, of 05, 45, 70, 70, and 70, respectively, for a pure 
tone threshold average of 63.  Speech discrimination of the 
right ear was noted as 88 percent.  Such audiometric findings 
reflect level III hearing in the right ear.  See 38 C.F.R. 
§ 4.85 (1999).  Consequently, such hearing acuity warrants a 
10 percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  A 10 percent rating would also be in order 
based on the February 1998 audiometric results under the new 
regulations.


ORDER

A 10 percent evaluation for bilateral hearing loss is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

